Mr. Justice Shepard
delivered the opinion of the Court:
Of the statutes referred to in the foregoing statement, section 4707 admits to the pension roll the dependent relatives *241of certain persons, coming within certain other sections, who may have died since March 4,1861, or who may thereafter die by reason of wound, injury, etc., under the conditions and limitations of those sections, leaving no widow or child.
Section 1 of the act of June 27, 1890, reads as follows:
“ That' in considering the pension claims of dependent parents, the fact of the soldier’s death by reason of any wound, injury, casualty or disease, which, under the conditions and limitation of existing laws, would have entitled him to a pension, and the fact that the soldier left no widow or minor children, having been shown as required by law, it shall be necessary only to show by competent and sufficient evidence that such parent or parents are without other present means of support than their own manual labor, or contributions of others not legally bound for their support; provided, that all pensions allowed to dependent parents under this act shall commence from the date of the filing of the application hereunder, and shall continue no longer than the existence of the dependence.”
Sections 2 and 3 make provision for certain persons who may have served ninety days or more and been discharged, and their dependent widows and children.
Section 4, which the Commissioner held to regulate the fees of attorneys in this case, provides:
“ That no agent, attorney or other person engaged in preparing, presenting or prosecuting any claim under the provisions of this act shall, directly or indirectly, contract for, demand, receive or retain for such services in preparing, presenting or prosecuting such claim, a sum greater than ten dollars, which sum shall be payable only upon the order of the Commissioner of Pensions by the pension agent making payment of the pension allowed.”
Upon the case stated, we are of the opinion that there was no error in denying the relator’s petition.
The determination of the question by the Commissioner of Pensions, in the first instance, and by the Secretary of the Interior, on appeal from his decision, whether the relator was entitled to contract for a fee with the pensioner, under *242the provisions of the amendatory act of July 4, 1884, without power of reduction or rejection on the part of the Commissioner, or was governed in the matter of fee allowance by the provisions of section 4 of the act of June 27, 1890, clearly involved the exercise of discretion.
In such case it is well settled that the decision of an executive officer will not be controlled by mandamus. United States v. Black, 128 U. S. 40, 48; Seymour v. United States, 2 App. D. C. 240 and cases cited; Lochren v. Long, 6 App. D. C. 486.
In order to determine the claim of the relator to the payment of the fee demanded, the Commissioner of Pensions was called upon to examine the act of July 4, 1884, and compare its provisions with others, particularly with those of the act of June 27, 1890, the first section of which amends or supplements section 4707, R. S., which is the first section of the first-mentioned act. It became necessary for him to interpret the meaning and application of the different laws in relation to the facts of the case. He was required not only to determine whether the application of the dependent father was to be granted under section 4707 alone, but also whether, though falling in the main under said section, it was not governed, in respect of proof and time of commencement, and also in the matter of fee allowance, by the provisions of the later act.
The conditions under which the Commissioner and Secretary were required to act are substantially the same as those considered in the case of United States v. Black, 128 U. S. 40, 48, before cited. There it was said:
“ The Commissioner of Pensions did not refuse to act or decide. He did decide. He adopted an interpretation of the law adverse to the relator, and his decision was confirmed by the Secretary of the Interior.
"Whether, if the law were properly before us for consideration, we should be of the same opinion, or of a different opinion, is of no consequence in the decision of this ease. We have no appellate power over the Commissioner, and no right to review his decision. That decision and his action taken *243thereon were made and done in the exercise of his official functions. They were by no means merely ministerial.”
The doctrine of that case is not in the slightest degree impaired by the latest decision of the Supreme Court involving this vexed question of the power of the courts to compel action by executive officers through the writ of mandamus. Roberts v. United States, 176 U. S. 221, 230.
In that case there was a single statute directing action by the Treasurer of the United States in a specific case. Its directions were plain and unmistakable. Under such conditions, it was held that the officer could not defend upon the ground that he was called upon to exercise discretion in the construction of the law.
On the other hand, the doctrine of the former case was approved because, “ the decision which was demanded from the Commissioner of Pensions required of him, in the performance of his regular duties as Commissioner, the examination of several acts of Congress, their construction, and the effect which the latter acts had upon the former, all of which required the exercise of judgment to such an extent as to take his decision out of the category of a mere ministerial act.”
Without further discussion, the judgment will be affirmed with costs. 'Affirmed.